



Exhibit 10.29




CONSULTING AGREEMENT


This Consulting Agreement (“Consulting Agreement”) between Piedmont Office
Realty Trust, Inc.(“Company”) and Raymond L. Owens (“Consultant”) shall become
effective on July 1, 2017 (the “Effective Date”), contingent upon Consultant
executing, delivering and not revoking the Supplemental Release attached as
Exhibit B. The Supplemental Release may not be signed earlier than June 30,
2017, nor later than July 7, 2017. In the event Consultant fails to execute and
deliver the Supplemental Release within such timeframe, or if Consultant revokes
the Supplemental Release, this Consulting Agreement will be null and void.


The Company desires to benefit from the experience and ability of Consultant,
and Consultant desires to render services to the Company on the terms and
conditions set forth herein. Therefore, in consideration of the covenants and
agreements set forth in this Consulting Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Consulting Agreement covenant and agree as follows:


(1)Services. The Company hereby engages Consultant to provide the services
described on Exhibit A, which is attached hereto and incorporated by reference
(the “Services”). Exhibit A may be amended from time to time by mutual written
agreement. The Company and Consultant intend that the services provided during
the term of this Consulting Agreement will not exceed 20% of the average level
of services Consultant provided to the Company over the 36 months preceding the
Effective Date, and in any case will not exceed 32 hours per month. Consultant
shall comply with all applicable laws and Company policies and use Consultant’s
best efforts in the performance of the Services. Consultant represents and
warrants that Consultant’s engagement by the Company and Consultant’s
performance of the Services will not violate any contractual or legal duty to
any third party.


(2)Term. The term of this Consulting Agreement (the “Term”) shall commence on
the Effective Date and shall continue for a period of thirty-six (36) months,
unless earlier terminated in accordance with Section 6 of this Consulting
Agreement or extended by mutual written agreement.


(3)Fees. During the Term, the Company shall pay Consultant fees between $15,000
to $20,000 per month, (the “Fees”). The actual monthly Fees within this range
will be agreed to at the time of the signing of Exhibit B. The payment shall be
made within ten (10) business days after the Company’s receipt of the invoice
for the Services provided. Invoices are due on the last business day of each
month. The Company shall reimburse Consultant for all reasonable business
expenses incurred in accordance with the Company’s business expense
reimbursement policy.


(4)Independent Contractor. In performing the Services, Consultant shall act as
an independent contractor at all times. Subject only to the general needs and
requirements of the Company, Consultant shall determine the means and manner by
which Consultant performs the Services. Except to the extent approved in writing
by the Chief Executive Officer of the Company, Consultant shall not have the
authority, nor act, represent or hold himself/herself out as having authority,
to act as an agent or partner of the Company, or in any way bind or commit the
Company to any obligation, contract, agreement, or other legal commitment, or to
pledge or extend credit in the name of the Company.


(5)Taxes and Benefits. Consultant understands and agrees that, as an independent
contractor, Consultant is not eligible to participate in any vacation, group
medical or life insurance, disability, profit sharing or retirement benefits or
any other fringe benefits or benefit plans offered by the Company to its





--------------------------------------------------------------------------------





employees, and the Company will not be responsible for withholding or paying any
income, payroll, Social Security or other foreign, federal, state or local
taxes, making any insurance contributions, including unemployment or disability,
or obtaining workers’ compensation insurance on Consultant’s behalf. Consultant
shall be fully and solely responsible for, and shall indemnify and hold harmless
the Company against, all such taxes or contributions, including penalties and
interest. Consultant understands that Consultant will not be covered by the
Company’s workers’ compensation policy, and agrees that the Company shall have
no responsibility to Consultant in the event Consultant experiences any injury
or illness in connection with performing the Services. Nothing in this paragraph
is intended to detract from the privileges and benefits set forth in Paragraph 1
of the Confidential Retirement Agreement and General Release dated November 28,
2016.


(6)Termination. The Company may not terminate this Consulting Agreement prior to
the end of the Term unless the Company has reasonably and in good faith
determined that the Consultant has breached the terms of this Consulting
Agreement, including, without limitation, if the Consultant has failed to
properly perform the Services. In such case, the Company shall pay Consultant
any Fees then due and payable for any Services completed through the date of
such termination, and no further amounts shall be due to Consultant from the
Company. Consultant may, at any time and for any reason, terminate this
Consulting Agreement upon thirty (30) days’ written notice. If either the
Company or the Consultant exercises their rights and privileges with respect to
terminating this Consulting Agreement, both parties realize that any adverse,
disparaging comments about the other could cause irreparable harm to their
business and reputation, and for that reason, the Consultant will refrain from
making any negative or adverse comments about the Company and its business,
directors and officers, and the Company will instruct its directors and officers
not to, directly or indirectly, or encourage other employees not to, make
negative or adverse comments about Consultant and Consultant’s performance. If
the person or persons referenced in the preceding sentence act contrary to this
provision, upon learning of such act, the Company will direct such persons to
cease and desist from engaging in the negative or adverse conduct.


(7)Intellectual Property.


(a)Ownership of Work Product. Consultant acknowledges and agrees that all
writings, works of authorship, technology, inventions, discoveries, ideas and
other work product of any nature whatsoever, that are created, prepared,
produced, authored, edited, amended, conceived or reduced to practice by
Consultant individually or jointly with others during the Term and relating in
any way to the business or contemplated business, research or development of the
Company (regardless of when or where the Work Product is prepared or whose
equipment or other resources is used in preparing the same) and all printed,
physical and electronic copies, all improvements, rights and claims related to
the foregoing, and other tangible embodiments thereof (collectively, “Work
Product”), as well as any and all rights in and to copyrights, trade secrets,
trademarks (and related goodwill), patents and other intellectual property
rights therein arising in any jurisdiction throughout the world and all related
rights of priority under international conventions with respect thereto,
including all pending and future applications and registrations therefor, and
continuations, divisions, continuations-in-part, reissues, extensions and
renewals thereof (collectively, “Intellectual Property Rights”), shall be the
sole and exclusive property of the Company.


(b)Work Made for Hire; Assignment. Consultant acknowledges that, to the extent
permitted by law, all of the Work Product consisting of copyrightable subject
matter is “work made for hire” as defined in 17 U.S.C. § 101 and such copyrights
are therefore owned by the Company. To the extent that the foregoing does not
apply, Consultant hereby irrevocably assigns to the Company, for no additional
consideration, Consultant’s entire right, title and interest in and to all Work
Product and Intellectual Property Rights therein, including the right to sue,
counterclaim and recover for all past, present and future





--------------------------------------------------------------------------------





infringement, misappropriation or dilution thereof, and all rights corresponding
thereto throughout the world. Nothing contained in this Consulting Agreement is
to be construed as reducing or limiting the Company’s rights, title or interest
in any Work Product or Intellectual Property Rights so as to be less in any
respect than that the Company would have had in the absence of this Consulting
Agreement.


(c)Further Assurances; Power of Attorney. During and after the Term, Consultant
agrees to reasonably cooperate with the Company to (i) apply for, obtain,
perfect and transfer to the Company all Work Product as well as all Intellectual
Property Rights in the Work Product in any jurisdiction in the world, and (ii)
maintain, protect and enforce the same, including, without limitation, executing
and delivering to the Company any and all applications, oaths, declarations,
affidavits, waivers, assignments and other documents and instruments as may be
requested by the Company. Consultant hereby irrevocably grants the Company power
of attorney to execute and deliver any such documents on Consultant’s behalf in
Consultant’s name and to do all other lawfully permitted acts to transfer the
Work Product to the Company and further the transfer, issuance, prosecution and
maintenance of all Intellectual Property Rights therein, to the fullest extent
permitted by law, if Consultant does not promptly cooperate with the Company’s
request (without limiting the rights the Company may have in such circumstances
by operation of law). The power of attorney is coupled with an interest and
shall not be affected by Consultant’s subsequent incapacity.


(d)No License. Consultant understands and agrees that this Consulting Agreement
does not, and shall not be construed to, grant Consultant any license or right
of any nature with respect to any Work Product or Intellectual Property Rights
or any Confidential Information, materials, software or other tools made
available to Consultant by the Company.


(8)Non-Disclosure of Confidential Information.


(b)Definition of Confidential Information. For purposes of this Consulting
Agreement, “Confidential Information” means confidential information relating to
the business of the Company that has value to the Company and is not generally
known to its competitors. Confidential Information includes business strategies,
methods of operation, pricing information, customer lists, information regarding
past, current, and prospective customers, suppliers, distributors, and business
partners, financial information and projections, sales and marketing strategies
and information, research and development information, legal information,
information regarding recruiting and hiring activities and similar confidential
information, regardless of whether such information is specifically identified
by the Company as confidential. Confidential Information includes trade secrets
(as defined under applicable law) as well as information that does not rise to
the level of a trade secret, and includes any confidential information that has
been entrusted to the Company by another person or entity under an obligation of
confidentiality. Confidential Information does not include any information that
has been voluntarily disclosed to the public by the Company (except where such
public disclosure has been made by Consultant without authorization) or that has
been independently developed and disclosed by others, or that otherwise enters
the public domain through lawful means.


(c)Restrictions on Use. Except as necessary in connection with Consultant’s
performance of the Services or as required by law or court order, Consultant
shall hold in confidence all Confidential Information and shall not, either
directly or indirectly, use or disclose any Confidential Information without the
prior written consent of the Company’s Chief Executive Officer. Consultant’s
obligations as set forth in this Consulting Agreement are in addition to and not
in lieu of any other obligations Consultant may have to protect Confidential
Information (including obligations arising under the Company’s policies, ethical
rules, and applicable law), and such obligations will continue for so long as
the information in question continues to constitute Confidential Information.
Nothing in this Consulting Agreement is intended to or should be interpreted as
diminishing any rights and remedies that the Company has under applicable law
related to the





--------------------------------------------------------------------------------





protection of confidential information or trade secrets. Any unauthorized use or
disclosure of Confidential Information during the Term shall constitute a
material breach of this Consulting Agreement.


(d)Advance Notice of Required Disclosure. In the event Consultant is requested
or required pursuant to any legal, governmental, or investigatory proceeding or
process or otherwise to disclose any Confidential Information, Consultant shall
promptly notify the Company’s Chief Executive Officer in writing (in no event
later than five (5) business days prior to the disclosure unless disclosure is
required in less than five (5) days, in which case Consultant shall notify the
Company as soon as possible), so that the Company may seek a protective order or
other appropriate remedy. Consultant shall cooperate with the Company to
preserve the confidentiality of such Confidential Information consistent with
applicable law or court order, and shall use Consultant’s best efforts to limit
any such disclosure to the minimum disclosure necessary to comply with such law
or court order.


(e)Permitted Disclosures. Notwithstanding any other provision of this Consulting
Agreement, nothing contained in this Consulting Agreement limits the ability of
Consultant (i) to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (collectively,
“Government Agencies”), or (ii) to provide truthful information in connection
with a legal or regulatory proceeding. Further, this Consulting Agreement does
not limit the ability of Consultant to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company.


(9)Return of Property. Upon the expiration or termination of this Consulting
Agreement for any reason, or upon the Company’s request at any time, Consultant
shall promptly (a) deliver to the Company all property of the Company in
Consultant’s possession or control, (b) delete all Confidential Information
stored on any networks, computers or information storage devices not owned by
the Company that are within Consultant’s possession or control, and (c) produce
for inspection any personal electronic devices that Consultant has used in
performing the Services and permit the Company to delete all Company data from
such devices.


(10)Restrictive Covenants.


(a)Non-Competition. During the Term, unless Consultant has obtained the prior
written consent of the Company, Consultant shall not, directly or indirectly,
within a fifty mile radius of the Company’s corporate headquarters, render
services that are the same as or substantially similar to the services that
Consultant provides to the Company under this Consulting Agreement to any entity
engaged in the business of owning or managing commercial office buildings.


(b)Non-Solicitation of Customers. During the Term, Consultant shall not, unless
such solicitation is made on behalf of the Company or one of its subsidiaries or
such solicitation is made with the Company’s prior written consent, directly or
indirectly, whether for his own account or for the account of any other person,
firm, corporation or other business organization, intentionally interfere with
the Company’s or any of its subsidiaries’ relationship with, or endeavor to
entice away from the Company or any of its subsidiaries, any person who during
the Term is or was a tenant, co-investor, co-developer, joint venturer or other
customer of the Company or any of its subsidiaries.


(c)Non-Solicitation of Employees. During the Term, Consultant shall not,
directly or by assisting others, solicit or attempt to solicit any person who
was an employee or independent contractor of





--------------------------------------------------------------------------------





the Company on, or within six (6) months before, the date of such solicitation
or attempted solicitation, or otherwise interfere with the relationship between
the Company and any employee or independent contractor of the Company.


(11)Enforcement. Consultant acknowledges and agrees that a breach of any of the
covenants set forth in Sections 7 through 10 above would cause irreparable harm
to the Company, and that the remedies at law for any such breach would be
inadequate. Accordingly, Consultant agrees that in addition to any other rights
and remedies available at law or in equity, the Company will be entitled to
specific performance and injunctive relief, without posting bond or other
security, to enforce such covenants. In any action for injunctive relief, the
prevailing party will be entitled to collect reasonable attorneys’ fees and
other reasonable costs from the non-prevailing party.


(12)Indemnification. Consultant shall defend, indemnify and hold harmless the
Company, its affiliates and related entities, and their respective officers,
directors, partners, members, managers, employees, agents, successors and
assigns from and against all losses, damages, liabilities, deficiencies,
actions, judgments, interest, awards, penalties, fines, costs or expenses of
whatever kind (including reasonable attorneys’ fees) arising out of or resulting
from (a) all losses, damages, injury, litigation, etc. resulting from the
Consultant’s acts or omissions in connection with Consultant’s performance of
services under this Consulting Agreement, and (b) Consultant’s breach of any
representation, warranty or obligation under this Consulting Agreement. The
Company may satisfy such indemnity (in whole or in part) by way of deduction
from any payment due to Consultant. Likewise, the Company will indemnify and
hold harmless the Consultant from (a) all losses, damages, injury, litigation,
etc. resulting from the Company’s acts or omissions in connection with
Consultant’s performance of services under this Consulting Agreement, and (b)
the Company’s breach of any representation, warranty or obligation under this
Consulting Agreement.


(13)Notices. All notices and other communications among the parties shall be in
writing and shall be deemed to have been duly given (a) when delivered in
person, (b) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid, (c)
when delivered by a nationally recognized overnight delivery service, or (d)
when delivered by facsimile or email (in each case in this clause (d), solely if
receipt is confirmed), addressed as follows:


To the Company:
Piedmont Office Realty Trust, Inc.
Attention: Robert Bowers
Facsimile: 770-418-8702
Email: robert.bowers@piedmontreit.com
To Consultant:


Raymond L. Owens
______________________
______________________
Facsimile:_______________________
Email:______________________



or to such other address or addresses as the parties may from time to time
designate in writing in a notice delivered in accordance with this Section 13.





--------------------------------------------------------------------------------





14.Miscellaneous.


(a)Assignment. Consultant may not assign or subcontract this Consulting
Agreement without the prior written consent of the Company. Any assignment or
subcontract by Consultant in violation of this provision shall be null and void.
The Company may assign this Consulting Agreement to one or more of its
affiliates or to any successor to the business and/or assets of the Company.
Subject to the foregoing, this Consulting Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns. Each of the Company’s affiliates, successors and assigns
shall have full rights to enforce the restrictive covenants set forth in this
Consulting Agreement.


(b)Severability. Should any provision of this Consulting Agreement be declared
or determined by any court of competent jurisdiction to be unenforceable for any
reason, the validity of the remaining provision of this Consulting Agreement
shall not be affected thereby and the unenforceable provision shall be deemed
not to be a part of this Consulting Agreement.


(c)Entire Agreement; Waiver; Modification. This Consulting Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof.
No provision of this Consulting Agreement may be modified or waived except in
writing signed by Consultant and a duly authorized representative of the
Company. If it is determined by a court of competent jurisdiction that any
restrictive covenant set forth in this Consulting Agreement is unenforceable, it
is the intent of the parties that such restriction be modified by the court to
render it enforceable to the maximum extent permitted by law.


(d)Survival. Consultant’s obligations under Section 5 and Sections 7 through 11
of this Consulting Agreement, including all subparts, shall survive any
termination or expiration of this Consulting Agreement.


(e)Governing Law.  This Consulting Agreement will be governed by and construed
exclusively in accordance with the laws of the State of Georgia.


(f)Counterparts. This Consulting Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document.


IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
on the date(s) indicated below to be effective as of the Effective Date.


CONSULTANT






/s/ Raymond L.Owens
RAYMOND L. OWENS




11-28-16
Date


PIEDMONT OFFICE REALTY TRUST, INC.
 




By: /s/ Donald A. Miller, CFA                           
       Name: Donald A. Miller, CFA
       Title: CEO


11-28-16
Date








--------------------------------------------------------------------------------





EXHIBIT A


Description of the Services


The Consultant will serve in the role of an advisor (as requested by the
Company) in various capacities, including, but not limited to the following:


1.
Presentation of Company information to the various rating agencies;

2.
Negotiation of terms for various bank lender financings;

3.
Assistance with underwriters for various public and private debt placements;

4.
Introduction of the Company to various acquisition and disposition investors;

5.
Preparation, scheduling and assistance in equity investor presentations; and

6.
Consulting with and participation in specific acquisition and disposition
negotiations.



The Company and the Consultant intend that the services provided during the term
of this Consulting Agreement will not exceed 20% of the average level of
services provided to the Company over the 36 months preceding the Effective
Date, and in any case not to exceed 32 hours per month.







--------------------------------------------------------------------------------







EXHIBIT B


SUPPLEMENTAL RELEASE


Raymond L. Owens (“Consultant”) unconditionally, irrevocably and absolutely
releases and discharges Piedmont Office Realty Company, Inc. (“Company”) and any
and all parent and subsidiary corporations, divisions and affiliated
corporations, partnerships or other affiliated entities of Company, past and
present, as well as Company’s past and present employees, officers, directors,
partners, members, shareholders, insurers, employee benefit plans and
fiduciaries, attorneys, agents, successors and assigns (collectively, “Released
Parties”), from all claims related in any way to the transactions or occurrences
between them at any time up to and including the date of Consultant’s execution
of this Supplemental Release, to the fullest extent permitted by law, including,
but not limited to, Consultant’s employment with Company, the termination of
Consultant’s employment, and all other losses, liabilities, claims, charges,
demands and causes of action, known or unknown, suspected or unsuspected,
arising directly or indirectly out of or in any way connected with Consultant’s
employment with Company that may be released under applicable law (the “Released
Claims”). This Supplemental Release is intended to have the broadest possible
application and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims, including, but not limited to alleged
violations of federal, state or local law (including, without limitation, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Age Discrimination in Employment Act of 1967, the Family and Medical Leave Act,
the Civil Rights Act of 1866, the Employee Retirement Income Security Act (with
respect to unvested benefits), and all claims for attorneys’ fees, costs and
expenses.
This Supplemental Release is not intended to bar, and the defined term “Released
Claims” does not include, any claims that, as a matter of law, whether by
statute or otherwise, may not be waived, such as claims for workers’
compensation benefits or unemployment insurance benefits or Consultant’s right
to provide information to, participate in a proceeding before, or pursue relief
from the National Labor Relations Board, the Equal Employment Opportunity
Commission (the “EEOC”), or the Securities and Exchange Commission (“SEC”), and
other similar federal, state, or local government agencies (collectively,
“Government Agencies”). Provided, however, that if Consultant does pursue an
administrative claim that may not be waived as a matter of law, or such a claim
is pursued on Consultant’s behalf, Consultant expressly waives Consultant’s
individual right to recovery of any type, including monetary damages or
reinstatement, for any such claim, except that this limitation on monetary
recovery will not apply to claims for workers’ compensation, unemployment
insurance benefits, or proceedings before the SEC.
Consultant acknowledges that Consultant may discover facts or law different
from, or in addition to, the facts or law that Consultant knows or believes to
be true with respect to the Released Claims and agrees, nonetheless, that this
Supplemental Release shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery of them.
Consultant declares and represents that Consultant intends this Supplemental
Release to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release of the Released Claims and
Consultant intends the release herein to be final and complete. Consultant
executes this Supplemental Release with the full knowledge that the release
herein covers all Released Claims against the Released Parties, to the fullest
extent permitted by law.
By execution of this Supplemental Release Consultant represents that (a)
Consultant has been paid or otherwise received all wages, vacation, bonuses, or
other amounts owed to Consultant by Company, other than those specifically
addressed in the Consulting Agreement, and (b) Consultant has not been denied
any





--------------------------------------------------------------------------------





request for leave or accommodation to which Consultant believes Consultant was
legally entitled, and Consultant was not otherwise deprived of any of
Consultant’s rights under the Family and Medical Leave Act, the Americans with
Disabilities Act, or any similar state or local statute.
Except as otherwise provided in this Supplemental Release, Consultant agrees
that Consultant is precluded from and is waiving all rights to sue based on the
Released Claims or to obtain equitable, remedial or punitive relief from any or
all of the Released Parties of any kind whatsoever based on the Released Claims,
including, without limitation, reinstatement, back pay, front pay, attorneys’
fees and any form of injunctive relief. Consultant represents that, as of the
date of Consultant’s signing this Supplemental Release, Consultant has not filed
any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against the Company or any of the other Released Parties in any court
or with any governmental agency and, to the best of Consultant’s knowledge, no
person or entity has filed any such lawsuits, charges, complaints, petitions,
claims or other accusatory pleadings against the Company or any of the other
Released Parties on Consultant’s behalf. Consultant further represents that
Consultant has not assigned, or purported to assign, Consultant’s right to file
any such lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against the Company or any of the other Released Parties to any other
person or entity.
This Supplemental Release is intended to satisfy the requirements of the Older
Workers’ Benefit Protection Act, 29 U.S.C. sec. 626(f). Consultant is advised to
consult with an attorney before executing this Supplemental Release.
A.
ADEA Release and Waiver. By entering into this Supplemental Release, Consultant
is giving up important rights, including, but not limited to, any rights and
claims that may exist under the Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”).



B.
Acknowledgments. Consultant acknowledges and agrees that (a) Consultant has read
and understands the terms of this Supplemental Release; (b) Consultant has been
advised in writing, by this Consulting Agreement, to consult with an attorney
before executing this Supplemental Release; (c) Consultant has obtained and
considered such legal counsel as Consultant deems necessary; and (d) by signing
this Supplemental Release, Consultant acknowledges that Consultant does so
freely, knowingly, and voluntarily.



C.
Time to Consider. Consultant has had at least 21 days to consider whether or not
to enter into this Supplemental Release and return a signed copy to Company.
Consultant may not sign this Supplemental Release earlier than June 30, 2017,
nor later than July 7, 2017.



D.
Revocation Right. For a period of seven (7) calendar days following Consultant’s
execution of this Supplemental Release, Consultant may revoke this Supplemental
Release by delivering a written notice of revocation to Company’s Chief
Financial Officer, by 5:00 p.m. EST. This Supplemental Release shall not become
effective or enforceable until the eighth (8th) day after the Consultant has
signed this Supplemental Release without having revoked it, and the Consulting
Agreement shall not become effective or enforceable until such time.



E.
Effect of Revocation. If Consultant exercises Consultant’s right to revoke this
Supplemental Release, the Consulting Agreement shall be null and void and
Consultant shall not be entitled to any Fees payable under the Consulting
Agreement.



F.
Preserved Rights of Employee. This Supplemental Release does not waive or
release any rights or claims that arise after the execution of this Supplemental
Release by Employee. In






--------------------------------------------------------------------------------





addition, this Supplemental Release does not prohibit Employee from challenging
the validity of this Supplemental Release’s waiver and release of claims under
the ADEA.


Likewise, the Company, its agents, representatives, supervisors, and all persons
acting on its behalf, release the Consultant of all claims, known or unknown,
arising out of the Consultant’s employment relationship with the Company
commencing May 14, 2007 through the effective date of this Release, excluding
any claims or actions relating to or arising from Consultant’s violation of
state or federal laws.
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING SUPPLEMENTAL RELEASE AND
FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED THEREIN. THE PARTIES HAVE
OBTAINED AND CONSIDERED SUCH LEGAL COUNSEL AS EACH DEEMS NECESSARY TO ENTER INTO
THIS AGREEMENT. WHEREFORE, THE PARTIES HAVE EXECUTED THIS SUPPLEMENTAL RELEASE
ON THE DATES SHOWN BELOW.


RAYMOND L. OWENS


__________________________________
Dated: ____________________________


PIEDMONT OFFICE REALTY TRUST, INC.


By: ______________________________
Its: ______________________________
Dated: ____________________________





